                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 19-cv-01640-CMA-STV

TWO RIVERS WATER & FARMING COMPANY,

       Plaintiff,

v.

AMERICA 2030 CAPITAL LIMITED,
BENTLEY ROTHSCHILD CAPITAL LIMITED, and
BROADRIDGE FINANCIAL SOLUTIONS, INC.,

       Defendants.


          ORDER DENYING MOTION TO DISMISS OR STAY ARBITRATION


       This matter is before the Court on Plaintiff Two Rivers Water & Farming

Company’s Expedited Motion to Dismiss or Stay Arbitration. (Doc. # 39.) The Court

ordered Defendants to respond to the Motion. (Doc. # 40.) Defendant Broadridge

Financial Solutions, Inc. complied (Doc. # 33), but Defendants America 2030 Capital

Limited and Bentley Rothschild Capital Limited failed to comply with the Court’s order

without explanation. For the following reasons, Plaintiff’s Motion is denied without

prejudice.

                                       I.      ANALYSIS

       Plaintiff’s Motion indicates that “Defendants have been pursuing an inappropriate

arbitration in St. Kitts/Nevis . . . .” (Doc. # 39 at 1.) As a result, Plaintiff requests that this
Court “dismiss the arbitration proceeding” or “stay the arbitration proceeding until [the

Court] has made a decision about whether an enforceable arbitration contract exists.”

(Id. at 6.) This is not the first time Plaintiff has requested this Court’s intervention in

arbitration proceedings in a foreign country.

       On June 19, 2019, the Court held a hearing on Plaintiff’s Motion for Temporary

Restraining Order and Preliminary Injunction. See (Doc. # 19). In a subsequent Order

granting the motion, the Court noted:

       At the hearing, the Court directed Plaintiff to submit briefing showing that
       the Court has the authority to enjoin the arbitration proceedings in the
       Federation of St. Kitts and Nevis. (Id.) However, Plaintiff did not submit
       any briefing on that issue, and Plaintiff did not address the issue in its
       proposed Order Granting Plaintiff’s Motion for Preliminary Injunction. See
       (Doc. # 20). Therefore, the Court abstains from ruling on the arbitration
       proceedings in the Federation of St. Kitts and Nevis.

(Doc. # 21 at 1) (emphasis added).

       The instant Motion similarly fails to address whether this Court has jurisdiction to

dismiss or stay arbitration proceedings in the Federation of St. Kitts and Nevis.

Moreover, the Court’s independent research has shown that the Court may lack

jurisdiction to grant the relief Plaintiff requests. See, e.g., DynaResource de Mexico,

S.A. de C.V. v. Goldgroup Res., Inc., No. 14-cv-01527-MSK-KMT, 2015 WL 5693560,

at *4 (D. Colo. Sept. 29, 2015) (noting that a federal court may have jurisdiction to

enjoin arbitration proceedings in a foreign country if that country is a signatory to the

New York Convention); see also Contracting States, New York Arbitration Convention,

http://www.newyorkconvention.org/countries (last visited April 4, 2020) (listing

signatories to the Convention but omitting the Federation of St. Kitts and Nevis).


                                                2
                                  II.    CONCLUSION

       Based on the foregoing, the Court ORDERS that Plaintiff’s Expedited Motion to

Dismiss or Stay Arbitration (Doc. # 39) is DENIED WITHOUT PREJUDICE; it is

       FURTHER ORDERED that on or before April 20, 2020, Plaintiff may refile the

Motion only if it addresses the jurisdictional issue the Court discussed in this Order.




       DATED: April 6, 2020


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             3
